Citation Nr: 0739701	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-02 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for service-connected left arm ulnar neuropathy before 
October 16, 2006, and 20 percent rating from October 16, 
2006. 

2. Entitlement to a rating higher than 10 percent for 
service-connected right knee disability with residuals of 
torn medial meniscus and degenerative joint disease.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, had active service from 
June 1985 to October 1986, from June 1989 to May 1990, from 
March 1, 1991 to March 4, 1991, and from December 2000 to 
April 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2003 and January 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

In August 2004, the veteran appeared before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

In September 2006, the Board remanded the claims for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directives is required.  Stegall v. West, 11 Vet. App. 
268 (1998). 

While on appeal, in a rating decision, dated in July 2007, 
the RO increased the rating for left arm ulnar neuropathy to 
20 percent, effective October 16, 2006.  


FINDINGS OF FACT

1. Before October 16, 2006, t left arm ulnar neuropathy was 
not indicative of more than mild incomplete paralysis; from 
October 16, 2006, left arm ulnar neuropathy more nearly 
approximates severe incomplete paralysis of the ulnar nerve. 

2. The right knee disability with residuals of torn medial 
meniscus and degenerative joint disease is manifested by 
flexion at most limited to 120 degrees and extension limited 
to 0 degrees with pain and without ligament instability.




CONCLUSIONS OF LAW

1. Before October 16, 2006, the criteria for an initial 
rating higher than 10 percent for service-connected left arm 
ulnar neuropathy have not been met; from October 16, 2006, 
the criteria for an initial rating of 30 percent have been 
met.
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 4.124a, Diagnostic Code 8616.  

2. The criteria for a rating higher than 10 percent for right 
knee disability with residuals of torn medial meniscus and 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 
(2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post adjudication VCAA notice by letter, 
dated in October 2006. The veteran was notified of the 
evidence needed to substantiate the claims for increase, 
namely, evidence indicating an increase in severity.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  The veteran 
was asked to submit any evidence that would include that in 
his possession.  The notice included the provisions for 
disability ratings and the effective date of the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication. The procedural defect was cured as after the RO 
provided content-complying VCAA notice the claims were 
subsequently readjudicated as evidenced by the supplemental 
statement of the case, dated in July 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records, VA records and afforded the veteran a VA 
examinations.  As the veteran has not identified any 
additional evidence pertinent to the claims and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Since the veteran is appealing the initial assignment of a 
disability rating, following the award of service connection, 
the Board will consider staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Functional impairment due to pain or painful motion is a 
factor in evaluating the severity of a musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).


Left Arm Ulnar Neuropathy

Factual Background

Service medical records showed that in January 2002 the 
veteran sustained an electric shock to his left arm.  In 
August 2002, the veteran underwent left ulnar nerve 
decompression.  

After service, in February 2003, the veteran was afforded a 
VA examination.  The examiner noted that the veteran had 
numbness and tingling with weakness and paralysis of the left 
arm and in the fourth and fifth fingers.  The veteran was a 
mechanic and lost 72 days from work due to his disability.  

Upon neurologic examination, the examiner reported decreased 
sensations of the left upper extremity along the ulnar nerve 
root.  There was no motor deficit.  The examiner also 
reported decreased sensation of the left ulnar nerve and 
functional loss entailed slight limitation of function.  

In August 2004, the veteran testified that the only work he 
could potentially find was driving a cab.  

On VA examination in October 2006, the veteran stated he had 
no feeling in his fourth and fifth digits of the left hand 
and in the rest of the arm up to the shoulder.  He indicated 
he was a truck driver and only drove with his right arm 
because of decreased grip strength.  The examiner noted the 
veteran was right handed.  

Physical examination revealed full range of motion of the 
wrist, the intrinsic muscles of the hand, elbow, and shoulder 
with active and passive range of motion, and there was no 
change with repetition.  There was weakness on the fourth and 
fifth digits and when the veteran tried to spread his 
fingers.  There was good muscle tone and no atrophy.  There 
was no gap between the thumb pad and the tips of fingers on 
opposition of the thumb to the fingers, and there was no gap 
between the finger and the proximal transverse crease of the 
hand on maximal flexion of the fingers.  

The veteran stated that he had no sensation to pin prick from 
the tips of the finger until about 3 cm. distal to the 
shoulder joint.  There was no evidence of a Griffin claw 
deformity as evidenced by permanent contracture of the left 
ring or little finger.  There was no marked atrophy of the 
dorsal inner space and the thenar and hypothenar eminences.  
There was no loss of extension of the right or little finger, 
and the veteran could spreads his fingers and abduct his 
thumb.  Motor strength of the hand and wrist were 5/5.  

An EMG showed moderately severe ulnar neuropathy at the left 
elbow.  There was no electrophysiologic evidence of other 
entrapment neuropathy.  The examiner concluded that there was 
no severe or incomplete or complete paralysis of the ulnar 
nerve as there was no griffin claw deformity, marked atrophy 
in the dorsal interspace and the thenar hypothenar eminences, 
and no loss of extension of the ring and little finger or the 
inability to spread the fingers or abduct the thumb or 
weakness of the flexion of the wrist.  

Analysis

The service-connected left arm ulnar neuropathy is rated 10 
percent disabling ever since service connection was 
established in April 2003, and 20 percent from October 16, 
2006, under 38 C.F.R. § 4.124a, Diagnostic Code 8616, for 
paralysis of the ulnar nerve.  

Under Diagnostic Code 8616, a 10 percent rating is warranted 
for mild incomplete paralysis of the ulnar nerve of the minor 
upper extremity.  A 20 percent rating is warranted for 
moderate incomplete paralysis of the ulnar nerve of the minor 
upper extremity, and a 30 percent for severe incomplete 
paralysis.  38 C.F.R. § 4.124a, Code 8616.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  

Complete paralysis of the ulnar nerve is indicated when there 
is "griffin claw" deformity, due to flexor contraction of 
ring and little fingers, atrophy very marked in dorsal 
interspace, and thenar and hypothenar eminences; loss of 
extension of right and little fingers cannot spread the 
fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened. 38 C.F.R. § 4.124a.

Before October 16, 2006, the medical evidence of record 
documented the veteran's complaints of numbness, tingling, 
and paralysis of the left arm and in the fourth and fifth 
fingers with no motor deficit.  On VA examination in February 
2003, the pertinent finding was decreased sensation of the 
ulnar nerve and functional loss entailed slight limitation of 
function.  Under such circumstances, there is no basis for 
characterization of the disability as involving more than 
mild incomplete paralysis of the minor extremity.  As such, 
no more than an initial 10 percent rating for neurological 
impairment is warranted under Diagnostic Code 8616. 

On VA examination on October 16, 2006, the examiner after 
thoroughly examining the veteran and reviewing the claims 
folder to include an EMG evaluation was of the opinion that 
the veteran had moderately severe ulnar neuropathy.  The 
examiner concluded that there was no severe incomplete or 
complete paralysis of the ulnar nerve as there was no griffin 
claw deformity, marked atrophy in the dorsal interspace and 
the thenar and hypothenar eminences, loss of extension of the 
ring and little fingers, or weakness of the flexion of the 
wrist.  The veteran was able to spread the fingers and abduct 
the thumb.  The rating criteria of Diagnostic Code 8616 does 
not provide for an intermediate rate between moderate and 
severe incomplete paralysis of the ulnar nerve.  And while 
the evidence on VA examination in October 2006 did not show 
severe incomplete paralysis of the ulnar nerve of the minor 
extremity, the EMG documented moderately severe ulnar 
neuropathy.  Moderately severe ulnar neuropathy by diagnostic 
testing more nearly approximates severe incomplete paralysis.  
For this reason, the criteria for an initial 30 percent under 
Diagnostic Code 8616 have been met with the application of 
38 C.F.R. § 4.7.  

In the absence of evidence of complete paralysis of the ulnar 
nerve by clinical finding and by diagnostic testing, a rating 
for complete paralysis is not warranted. 

For the above reasons, the criteria for a rating higher than 
10 percent for left arm ulnar neuropathy before October 16, 
2006, have not been met, but the criteria for a rating of 30 
percent from October 16, 2006, have been met. 

Right Knee Disability with Residuals of Torn Medial Meniscus 
and Degenerative Joint Disease

Factual Background

During service, in May 2002, the veteran sustained a twisting 
injury to his right knee.  In August 2002, the veteran 
underwent a right knee arthroscopy with partial medial 
meniscectomy after a MRI showed a medial meniscus tear.  

On VA examination in February 2003, the veteran complained of 
right knee pain.  He stated that he could not run, that he 
had a hard time climbing stairs, and that he lost about 60 
days of work.  

Upon physical examination, the examiner noted there was no 
swelling, effusion, instability, or weakness.  The range of 
motion was 0 to 120 degrees with pain at 120 degrees flexion 
and 0 degrees extension.  The examiner noted the range of 
motion for the right knee was additionally limited by pain, 
but not by fatigue, weakness, lack of endurance or 
incoordination.  The drawer and McMurray's test were 
negative.  X-rays of the right knee showed decreased joint 
space.   Function loss consisted of slight limitation of 
function.  

VA records show that in September 2003 the veteran twisted 
his right knee while doing yard work and was subsequently 
treated for knee pain and a swollen knee.  

A MRI in September 2003 revealed a fracture of the lateral 
tibial plateau and bone bruises.  

On VA examination in December 2003, the veteran complained of 
pain, stiffness, popping, grinding, and poor weight bearing, 
which limited bending, running, jogging, and climbing.  He 
wore a brace for ambulation.  The examiner noted that the 
veteran had not worked since April 2003.  

Range of motion of the right knee flexion was 140 degrees 
with pain at 135 degrees and extension was 0 degrees.  Range 
of motion of the right knee was additionally limited by pain 
and pain had the major functional impact.  Range of motion on 
the right was not additionally limited by fatigue, weakness, 
lack of endurance and incoordination.  Drawer test and 
McMurray's test were within normal limits.  The examiner 
concluded the effect on the veteran's usual occupation was 
limited running, climbing, walking, kneeling, and squatting.  

At the time of his Board hearing in August 2004, the veteran 
described instability in his right knee.  

On VA examination in October 2006, the veteran stated that 
his right knee improved since he was last examined by VA in 
2003.  He complained of infrequent very dull aching pain and 
instability.  He denied flare-ups, weakness, stiffness, 
swelling, heat, redness, fatigability or locking up of the 
knee.  He was not using a crutch or brace.  He denied 
episodes of dislocation or recurrent subluxation.  The 
veteran indicated he was a truck driver and he had pain only 
if he stepped down on the knee in the wrong way. 

Upon physical examination, there was no erythema, edema, 
increased warmth, or effusion.  Range of motion was flexion 0 
to 140 degrees without pain and extension was normal.  There 
was no change in range of motion with repetition.  The knee 
was stable to varus and valgus force.  There was negative 
anterior drawer, posterior drawer, Lachman, and McMurrays 
tests.  

Analysis

The right knee disability is currently rated 10 percent 
disabling under Diagnostic Codes 5010 and 5260.

Under Diagnostic Code 5010, traumatic arthritis substantiated 
by X-ray is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Degenerative arthritis under 
Diagnostic Code 5003 is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261. And a separate rating may be assigned 
for limitation of flexion or extension.

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating is flexion limited to 45 degrees and the criterion for 
a 20 percent rating is flexion limited to 30 degrees. 38 
C.F.R. § 4.71a.

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees and the criterion 
for a 20 percent rating is extension limited to 15 degrees.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion. 38 C.F.R. § 4.71, Plate II.

The knee disability may also be rated separately for 
instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5257, the criteria for a 10 percent 
rating are either slight recurrent subluxation or slight 
instability. 38 C.F.R. § 4.71.

On VA examinations dated in February 2003, December 2003 and 
October 2006 extension was to 0 degrees and flexion ranged 
from 120 to 140 degrees with pain.  As the criterion for 20 
percent is flexion limited to 30 degrees, the findings 
pertaining to limitation of flexion do not more nearly 
approximate or equate to flexion limited to 30 degrees, 
considering functional loss due to pain and painful movement.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).

As for a separate rating for extension, extension has been 
consistently found to be normal at zero degrees with and 
without pain.  As extension is not limited to 10 degrees, the 
criterion for a separate compensable rating based on 
limitation of extension is not shown.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As for a separate rating based on instability under DC 5257, 
there is no objective evidence of ligament laxity or 
instability.  Although during his Board hearing in August 
2004, the veteran described right knee instability, his VA 
examination in February 2003 noted there was no instability 
and during his recent VA examination in October 2006, the 
veteran denied dislocation, recurrent subluxation or locking 
of the right knee.  

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
right knee disability.  38 U.S.C.A. § 5107(b).  


ORDER

An initial rating higher than 10 percent for service-
connected left arm ulnar neuropathy before October 16, 2006, 
is denied. 

An initial rating of 30 percent for service-connected left 
arm ulnar neuropathy from October 16, 2006, is granted 
subject to the law and regulations, governing the award of a 
monetary benefit. 

A rating higher than 10 percent for service-connected right 
knee disability with residuals of torn medial meniscus and 
degenerative joint disease is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


